Citation Nr: 1449222	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-31 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to August 1969.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which determined that the appellant did not qualify for DEA benefits. 

This case was previously before the Board and remanded for proper notification of a Board hearing in November 2012, July 2013, and May 2014.  For the reasons discussed below, the Board finds there was substantial compliance with the May 2014 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appellant requested a Board hearing.  He was scheduled for a hearing most recently in October 2014 and notice was sent to the appellant at his most recent address of record.  The appellant did not report for the hearing.  The notice letter was not returned as undeliverable.  Thus, the Board assumes the appellant received notice of the hearing.  Accordingly, the hearing request is deemed to be withdrawn.


FINDINGS OF FACT

1.  The appellant was born in July 1976.

2.  The Veteran was declared permanently and totally disabled on March 30, 2007.



CONCLUSION OF LAW

The criteria for entitlement to DEA benefits are not met.  38 U.S.C.A. §§ 3501(a)(8), 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3041 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA generally has a statutory and regulatory notice and duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Here, however, because the record shows that undisputed facts make the appellant ineligible for the benefits claimed, VA's duties to notify and assist do not apply.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.  As explained below, because his age legally disqualifies him for the benefits, there is no possibility that any additional notice or development would aid him in substantiating the claim.  Thus, any deficiency of notice or the duty to assist constitutes harmless error.

The appellant requested a hearing before a Veterans Law Judge.  The appellant was scheduled for a hearing several times, but notice was sent to an incorrect address.  Following the most recent remand, VA contacted the appellant by phone three times in August 2014 and left voicemails asking him if he would like an in-person hearing in September.  He did not respond to the voicemails.  A notice letter was sent in September 2014 and addressed to the appellant.  The letter was not returned as undeliverable.  The appellant did not report for the scheduled hearing in October 2014.  The Board notes that the duty to assist is not a one way street and that an appellant must do more that passively wait for assistance when he has information essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).  As the appellant was notified of the hearing and several attempts were made to contact him by phone, the Board finds there was substantial compliance with the May 2014 remand and VA's duty to provide the appellant with a hearing.  See Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Analysis

Educational assistance is available to a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807(a)(2), 21.3021(a)(1).  A total disability permanent in nature refers to a service-connected disability rating determined by VA to be total for the purposes of VA disability compensation where the impairment is reasonably certain to continue throughout the life of the disabled veteran.  38 C.F.R. § 21.3021(p).  The effective date of a permanent and total rating means the date from which VA considers that the veteran's permanent and total disability commenced for purposes of VA benefits, as determined by the initial rating decision.  38 C.F.R. § 21.3021(r).

Under Chapter 35, a child's period of eligibility generally begins on the child's 18th birthday, or upon successful completion of the child's secondary schooling, whichever first occurs.  38 U.S.C.A. § 3512 ; 38 C.F.R. § 21.3041(a).  However, a child's period of eligibility may begin after his or her 18th birthday if VA first finds the veteran has a permanent and total disability after the child's 18th birthday but before his or her 26th birthday.  38 C.F.R. § 21.3041(a)(2).  No person is eligible for commencement of DEA who reached his or her 26th birthday on or before the effective date of a finding of permanent total service-connected disability.  38 U.S.C.A. § 3512 (West 2002 & Supp. 2014); 38 C.F.R. §§ 21.3040, 21.3041 (2014).

In the present case, the facts are not in dispute.  In his claim, the appellant stated that he was born in July 1976.  Thus, he turned 18 in July 1994 and 26 in July 2002.  An August 2008 rating decision granted entitlement to an evaluation of 100 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD) effective March 30, 2007, the date of receipt of his claim for service connection for PTSD.  Thus, the Veteran had a total disability permanent in nature resulting from a service-connected disability effective March 30, 2007.  As that date is subsequent to the appellant's 26th birthday, he is not eligible for Chapter 35 DEA benefits.

The appellant does not dispute the fact that when the Veteran became 100 percent disabled, he was over 26 years of age.  The appellant contends that he should be entitled to receive the benefits as his father's disability occurred because of an incident in 1969.  See July 2009 statement.  The Board notes that in an April 2010 rating decision, the RO denied entitlement to an earlier effective date for service connection for PTSD.  The Veteran did not appeal that decision.  The Board also notes that the Veteran did not prior any claims with VA prior to May 2006, after the appellant was over 26 years old.  The appellant is essentially asserting benefits should be granted on an equitable basis.  While the Board is sympathetic to his contentions, it lacks legal authority to award benefits outside the scope of the law.  Accordingly, the claim is denied for lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


